NOT FOR PUBLICATION WITHOUT THE
                     APPROVAL OF THE APPELLATE DIVISION
    This opinion shall not "constitute precedent or be binding upon any court."
     Although it is posted on the internet, this opinion is binding only on the
       parties in the case and its use in other cases is limited. R. 1:36-3.




                                      SUPERIOR COURT OF NEW JERSEY
                                      APPELLATE DIVISION
                                      DOCKET NO. A-1763-16T2



IN THE MATTER OF THE ESTATE
OF MELVIN SILVERMAN, DECEASED.

_______________________________

             Argued November 8, 20171 – Decided November 28, 2017

             Before Judges Fisher, Fasciale and Moynihan.

             On appeal from Superior Court of New Jersey,
             Chancery Division, Probate Part, Bergen
             County, Docket No. P-000284-16.

             The Knee Law Firm, LLC, attorneys for
             appellant Ann Elizabeth Silverman as the
             Executor of the Estate of Melvin Silverman
             (Robert A. Knee, of counsel; Mr. Knee and
             Joseph K. Jakas, on the brief).

             The Law Offices of Peter L. Klenk &
             Associates, attorneys for respondent Seth
             Silverman, Remainder Beneficiary Under the
             Testamentary Trust of Melvin Silverman (Glen
             H. Ridenour II and Flora M. Novick, of counsel
             and on the brief).

PER CURIAM




1
  The matter was not argued. The parties presented a stipulation
of dismissal on the morning argument was scheduled.
    The parties having filed a stipulation of dismissal, the

appeal is dismissed with prejudice and without costs. The matter

is remanded to the trial court for further proceedings.




                               2                          A-1763-16T2